DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 08/27/2021 has been considered, therefore, see the office action below. 
The examiner will address all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 2, 6, 8, have been cancelled in previous prosecution. 
Claim[s] 1, 3 – 5, 7 are pending in the instant application. 
Claim Rejections - 35 USC § 103
Regarding claim[s] 1, 7 that were rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. [US PGPUB # 2017/0060559] in view of Adachi et al. [US PGPUB # 2016/0378457], applicant’s claim amendments have been considered, therefore, the rejections are withdrawn. 
Regarding claim[s] 3, 4 that were rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. [US PGPUB # 2017/0060559] in view of Adachi et al. [US PGPUB # 2016/0378457] as applied in the rejection of claim # 1 above, further in view of Naganuma et al. [US PGPUB # 2012/031 1340], the rejections are withdrawn. 
Regarding claim[s] 5 that was rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. [US PGPUB # 2017/0060559] in view of Adachi et al. [US PGPUB # 2016/0378457] and Naganuma et al. [US PGPUB # 2012/0311340] as applied to claim[s] 3 above, and further in view of Han et al. [US PGPUB # 2015/0089236], the rejection is withdrawn.  
Allowable Subject Matter
Claim[s] 1, 3 – 5, 7 are allowed, but are renumbered as 1 – 5. 
The following is an examiner’s statement of reasons for allowance: the following prior art was yielded at time of search for the claimed invention. The prior art does not teach the claimed invention, but is in the field of endeavor to which applicant seeks protection:
Ando et al. [US PGPUB # 2014/0108787], who generally does teach verification of a public key certificate of a sender. An in-vehicle device mounted on a vehicle has a memory for holding information of a device which failed in verification of a public key certificate. At the time of performing communication between vehicles or between a vehicle and a roadside device, a check is made to see whether or not information of a device included in a message transmitted matches information of a device which failed and held in the memory. When the information matches, verification of a public key certificate is not performed.
	While Ando does teach an in – vehicle device and verification of a public key certificate, however, Ando does not teach at least the claim limitation of: “……..generate an electronic signature of a first data, which is a computer program or setting data to be applied to the in-vehicle computer, or a first expected value of the first data, or an electronic signature of the first data and an electronic signature of the first 
	receive the data application result from the vehicle, and determine that a
result of application of the first data to the in-vehicle computer indicates success when the data application result includes the verification value and the verification value transmitted to the vehicle and the verification value included in the data application result match,  the data security device includes:
		at least one second memory configured to store instructions; and
		at least one second processor configured to execute the instructions to,
	verify the electronic signature of the data with the electronic signature received
from the data provision device, by using a public key of the data provision device, and transmit the first data and the first expected value for which the verification of the electronic signature has succeeded to the in-vehicle computer,…………………” of claim # 1. 
KITO et al. [US PGPUB # 2018/0074929], who generally does teach a network monitoring device that monitors a network includes a software storage and a controller. The software storage is configured to store software applied to a first electronic device 
	While KITO does teach verification result data of installing software on a first electronic device, however, KITO doesn’t teach at least the claim limitations of: 
	“transmit data with the electronic signature, which is obtained by attaching the electronic signature to the first data and the first expected value to the vehicle, transmit a verification value used for verifying a data application result indicating success or failure of application of the first data to the in-vehicle computer, to the vehicle, and
	receive the data application result from the vehicle, and determine that a
result of application of the first data to the in-vehicle computer indicates success when the data identifying a data application result indicating success or failure of application of the first data to the in-vehicle computer, to the vehicle, and receive the data application result from the vehicle, and determine that a result of application of the first data to the in-vehicle computer indicates success when the data application result includes the verification value and the verification value transmitted to the vehicle and the verification value included in the data application result match………………etc.
	……..transmit the data application result, which includes the verification value received from the data provision device when the result of application of the first data to the in-vehicle computer based on a result of the verification indicates success and 

KOTANI et al. [US PGPUB # 2015/0113520], who generally does teach receiving first information that is information on a control program from a control unit which executes the control program for controlling equipment loaded onto an automobile, the control unit being loaded onto the automobile, calculating second information that is a state of the control program when applying a correction program on the control program to the control unit on the basis of the received first information, transmitting the correction program to the control unit, receiving from the control unit third information that is information on a state of the control program after applying the transmitted correction program to the control unit, comparing the received third information with the calculated second information, and judging whether or not processing of applying the correction program to the control unit has succeeded on the basis of a result of the comparison.
	While KOTANI does teach the downloading of a control program to a an automobile, then calculating the state information of the downloaded control program, however, KOTANI doesn’t teach at least the claim limitations of: 
	“transmit data with the electronic signature, which is obtained by attaching the electronic signature to the first data and the first expected value to the vehicle, transmit a verification value used for verifying a data application result indicating success or failure of application of the first data to the in-vehicle computer, to the vehicle, and
	receive the data application result from the vehicle, and determine that a
result of application of the first data to the in-vehicle computer indicates success when the data identifying a data application result indicating success or failure of application 
	……..transmit the data application result, which includes the verification value received from the data provision device when the result of application of the first data to the in-vehicle computer based on a result of the verification indicates success and which does not include the verification value when the result of the application indicates failure, to the data provision device.” of claim # 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434